        Case 1:21-cv-00531-WJ-CG Document 22 Filed 07/20/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WHITNEY BROOKS,

              Plaintiff,

v.                                                      No. CV 21-531 WJ/CG

BYE UAS, INC., d/b/a
SILENT FALCON UAS TECHNOLOGIES,

              Defendant.

     ORDER EXTENDING DEFENDANT’S TIME TO FILE A RESPONSIVE PLEADING

        THIS MATTER is before the Court on Defendant BYE UAS, Inc.’s Second

Unopposed Motion to Extend Time to Answer, Move, or Otherwise Respond to

Complaint (the “Motion”), (Doc. 21), filed July 19, 2021. In the Motion, Defendant

explains that the previously anticipated mediation of August 11, 2021, is now scheduled

for August 18, 2021. Id. at 2. Accordingly, Defendant requests an extension “up to and

including August 25, 2021,” for Defendant “to answer, move, or otherwise respond to

the Complaint, including the filing of a motion to dismiss based on binding arbitration[.]”

Id. at 2; see also (Doc. 19 (previously extending the answer deadline to “either August

12, 2021, or fourteen days after the parties’ scheduled mediation, whichever period of

time is longer”)). The Court, having reviewed the Motion and noting it is unopposed,

finds the Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that Defendant BYE UAS, Inc.’s responsive

pleading to the Complaint is due August 26, 2021.
Case 1:21-cv-00531-WJ-CG Document 22 Filed 07/20/21 Page 2 of 2




                               2
IT IS SO ORDERED.


                      ______________________________
                      THE HONORABLE CARMEN E. GARZA
                      CHIEF UNITED STATES MAGISTRATE JUDGE
